Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “blocking means” in claims 1, 7-10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
These paragraphs are inserted to make record of § 112 (f). 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one elastic member" and “braking member” in last paragraph, lines three and four respectively.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claims 5-6 recite the limitation “braking member” in line three. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 10 recites the limitation “the internal surface” and “the external surface” in line six and seven respectively. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is claims 1-11, is/are rejected. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 8-11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (WO 2012 045702; Lamperti). Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses a manual control device (1; Figures 1-11) of the opening and closing of the lock of a door or window, comprises: 
- a control rod (6);
 - a supporting body (3b) having a cavity in which said control rod (6) is arranged; 
- a manual gripping member (2) having a housing (portion of 2 that encloses 3); 
- an adapter element (3a) for interconnection between said manual gripping member (2) and said supporting body (3b), said adapter element (3a) being arranged in said housing provided in said gripping member (2) and in tum having a housing (through cavity of 3a defines the housing that receives 3a) in which said supporting body (3b) is arranged; 
- at least one elastic blocking element (19) of an axial extraction of said supporting body (3b) from said control rod (6); 
- blocking means (31, means to prevent relative rotation) between said adapter element (3a) and said supporting body (3b); 
- blocking means (31, means to prevent relative rotation) between said adapter element (3a) and said manual gripping member (2) (because 2 encloses 3a, 31 and 3b); 
- a supporting plate (4) of said supporting body (3b) fixable to said door or window and provided with a hole in which an end of said supporting body (3b) is rotatably engaged, which extends outside said adapter element (3a); 
- a braking and stabilizing member (22) of the inserting position of said control rod (6) in said cavity of said supporting body (3b), said supporting body (3b) having a first housing (through cavity in 3b defines the first housing) wherein said at least one elastic member (19) is arranged (through cavity of 19 and first housing are in alignment to receive the control rod 6 and thus 19 is arranged with the first housing) and at least one second housing (the space between 2 and 22 defines the second housing) wherein said braking member (22) is arranged.  

As to claim 2, D1 discloses the manual control device (1) of the opening and closing of the lock of a door or window, according to claim 1, characterized in that said adapter element (3a) has a shape that couples externally to said housing provided in said gripping member (2) and that couples internally to said supporting body (3b) (Figures 3-4).  

As to claim 3, D1 discloses the manual control device (1) of the opening and closing of the lock of a door or window, according to claim 1, characterized in that said supporting body (3b) has a longitudinal conformation and said cavity in which said control rod (6) is arranged is a through cavity in a longitudinal direction (Figures 1, 3, 5-6, 9b, 10c, and 11b).  

As to claim 4, D1 discloses the manual control device (1) of the opening and closing of the lock of a door or window, according to claim 1 characterized in that said adapter element (3a) has a longitudinal conformation and said housing in which said supporting body (3b) is arranged is formed by a through cavity in a longitudinal direction (Figures 1, 3, 5-6, 9b, 10c, and 11b).  
  
As to claim 8, D1 discloses the manual control device (1) of the opening and closing of the lock of a door or window, according to claim 1, characterized in that said blocking means between said adapter element (3a) and said manual gripping member (2) comprises at least one anti-rotation organ which prevents relative rotation between said manual gripping member (2) and said adapter element (3a), said anti-rotation organ being formed by a longitudinal protrusion (polygonal shape has protruding edges) of the external surface of said adapter element (3a) engaged in a complementarily-shaped recess formed on the internal surface of said housing provided in said gripping member (2) or vice versa (3a has an outer polygonal shape for engaging the gripping member 2; p13, paragraph three).  

As to claim 9, D1 discloses the manual control device (1) of the opening and closing of the lock of a door or window, according to claim 1, characterized in that said blocking means between said adapter element (3a) and said supporting body (3b) comprises an open ring (24) arranged in matching perimeter grooves (25 in 3a, and similar groove in 3b) of said adapter element (3a) and said supporting body (3b) (Figure 4).  

As to claim 10, D1 discloses  the manual control device (1) of the opening and closing of the lock of a door or window, according to claim 1, characterized in that said blocking means (31, the means to prevent relative rotation) between said adapter element (3a) and said supporting body (3b) comprises at least one anti-rotation organ which prevents the relative rotation between said supporting body (3b) and said adapter element (3a), said anti-rotation organ being formed by a longitudinal protrusion of the internal surface of said adapter element (3a) engaged in a complementarily-shaped recess formed on the external surface of said supporting body (3b) or vice versa (Figure 4).  

As to claim 11, D1 discloses the manual control device (1) of the opening and closing of the lock of a door or window, according to claim 1, characterized in that the matching surfaces between said adapter element (3a) and said gripping member (2) (external polygonal surface of 3a and complementary internal surface of 2) and between said adapter element (3a) and said supporting body (3b) (3a and 3b engage with each other via 31) are asymmetrical with respect to a coupling axis (L) between said adapter element (3a), said gripping member (2) and said supporting body (3b) (Figures 3-4).   




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (WO 2012 045702; Lamperti) alone. Claim(s) is/are rejected as shown below.
As to claim 5, D1 discloses the manual control device (1) of the opening and closing of the lock of a door or window, according to claim 1, characterized in that said braking member (22) is made of rubber or a closed-cell expanded material.  
D1 discloses the claimed invention except for the material of braking member 22. D1 discloses the braking member 22 as a leaf spring (p 9, paragraph two, last sentence). That is, the braking member 22 shows elastic property. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the braking member to show elastic property made of suitable elastically-yielding material including rubber, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. One skill in the art would realize that having braking member made of rubber or any suitable elastic material would yield the expected result of deformation during operation. It appears that braking member made of similar elastic material would work equally well. The specification discloses (¶ 0057) the braking member 15 can be made of another elastically-yielding material, but does not disclose any specific reason(s) for the selection of rubber.  

As to claim 6, D1 discloses the manual control device (1) of the opening and closing of the lock of a door or window, according to claim 5, characterized in that said braking member (22) has a hole in which said control rod (6) is engageable (Figures 3-4).  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675